Citation Nr: 1533065	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-14 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right leg disorder.

2.  Entitlement to service connection for a left leg disorder, including as secondary to service-connected left ulna and radius fracture.

3.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected left ulna and radius fracture.

4.  Entitlement to service connection for a bilateral knee disorder, including as secondary to service-connected left ulna and radius fracture.

5.  Entitlement to service connection for diabetes mellitus, including as secondary to service-connected left ulna and radius fracture.

6.  Entitlement to service connection for a kidney disorder, including as secondary to service-connected left ulna and radius fracture.

7.  Entitlement to service connection for headaches, including as secondary to service-connected left ulna and radius fracture.

8.  Entitlement to service connection for an eye disorder, including as secondary to service-connected left ulna and radius fracture.

9.  Entitlement to service connection for a heart disorder, including as secondary to service-connected left ulna and radius fracture.

10.  Entitlement to service connection for a prostate disorder, including as secondary to service-connected left ulna and radius fracture.

11.  Entitlement to service connection for a neurological disorder, including as secondary to service-connected left ulna and radius fracture.

12.  Entitlement to service connection for hypertension, including as secondary to service-connected left ulna and radius fracture.

13.  Entitlement to service connection for a gastrointestinal disorder, including as secondary to service-connected left ulna and radius fracture. 

14.  Entitlement to a disability rating higher than 20 percent for left ulna and radius fracture.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from September 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefits sought on appeal.  In addition to denying the Veteran's claims for service connection and increase, in the April 2011 decision the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a right leg disorder, finding that no new and material evidence had been submitted.

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for a right leg disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for a right leg disorder as a claim to reopen.

The Board further notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claims seeking service connection, in part, for "digestive problems," "kidney problems," "prostate problems," "jerking and tingling and nerve problems and seizures," "knee problems," and blurry vision, the Board notes that the record contains indications of multiple characterizations and diagnoses of these symptoms during the claim period.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claims are more accurately classified as claims for any gastrointestinal disorder, kidney disorder, prostate disorder, neurological disorder, knee disorder, and eye disorder.  See Clemons, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  By a September 2006 rating decision, the RO denied the Veteran's claim for service connection for a right leg disorder.  The Veteran did not appeal that decision.

2.  Evidence received since the RO's September 2006 rating decision is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right leg disorder and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a left leg disorder that is related to military service or an event of service origin; no left leg disorder was caused or made worse by service-connected left ulna and radius fracture or medications used to treat that disability.

4.  The Veteran does not have erectile dysfunction that is related to military service or an event of service origin; his erectile dysfunction was not caused or made worse by service-connected left ulna and radius fracture or medications used to treat that disability.

5.  The Veteran does not have a bilateral knee disorder that is related to military service or an event of service origin; no knee disorder was caused or made worse by service-connected left ulna and radius fracture or medications used to treat that disability.

6.  The Veteran does not have diabetes mellitus that is related to military service or an event of service origin; his diabetes mellitus was not caused or made worse by service-connected left ulna and radius fracture or medications used to treat that disability.

7.  The Veteran does not have a kidney disorder that is related to military service or an event of service origin; no kidney disorder was caused or made worse by service-connected left ulna and radius fracture or medications used to treat that disability.

8.  The Veteran does not have headaches that are related to military service or an event of service origin; his headaches were not caused or made worse by service-connected left ulna and radius fracture or medications used to treat that disability.

9.  The Veteran does not have an eye disorder that is related to military service or an event of service origin; no eye disorder was caused or made worse by service-connected left ulna and radius fracture or medications used to treat that disability.

10.  The Veteran does not have a heart disorder that is related to military service or an event of service origin; no heart disorder was caused or made worse by service-connected left ulna and radius fracture or medications used to treat that disability.

11.  The Veteran does not have a prostate disorder that is related to military service or an event of service origin; no prostate disorder was caused or made worse by service-connected left ulna and radius fracture or medications used to treat that disability.

12.  The Veteran does not have a neurological disorder that is related to military service or an event of service origin; no neurological disorder was caused or made worse by service-connected left ulna and radius fracture or medications used to treat that disability.

13.  The Veteran does not have hypertension that is related to military service or an event of service origin; his hypertension was not caused or made worse by service-connected left ulna and radius fracture or medications used to treat that disability.

14.  The Veteran does not have a gastrointestinal disorder that is related to military service or an event of service origin; no gastrointestinal disorder was caused or made worse by service-connected left ulna and radius fracture or medications used to treat that disability.

15.  The Veteran's left ulna and radius fracture is manifested by complaints of pain and posttraumatic and postsurgical changes, including a compression plate and screws, on radiological evaluation.

16.  Without good cause, the Veteran failed to appear for a VA examination that had been scheduled for the purpose of assessing the current symptomatology of his service-connected left ulna and radius fracture.


CONCLUSIONS OF LAW

1.  A September 2006 rating decision that denied the Veteran's claim of service connection for a right leg disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

2.  Evidence relating to the Veteran's claim of service connection for a right leg disorder received since the RO's September 2006 rating decision is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The Veteran does not have a left leg disorder that is the result of disease or injury incurred in or aggravated during active military service; any current left leg disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

4.  The Veteran does not have erectile dysfunction that is the result of disease or injury incurred in or aggravated during active military service; any current erectile dysfunction is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

5.  The Veteran does not have a bilateral knee disorder that is the result of disease or injury incurred in or aggravated during active military service; any current knee disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

6.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active military service; any current diabetes mellitus is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

7.  The Veteran does not have a kidney disorder that is the result of disease or injury incurred in or aggravated during active military service; any current kidney disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

8.  The Veteran does not have headaches that are the result of disease or injury incurred in or aggravated during active military service; any current headaches are not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

9.  The Veteran does not have an eye disorder that is the result of disease or injury incurred in or aggravated during active military service; any current eye disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

10. The Veteran does not have a heart disorder that is the result of disease or injury incurred in or aggravated during active military service; any current heart disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

11.  The Veteran does not have a prostate disorder that is the result of disease or injury incurred in or aggravated during active military service; any current prostate disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

12.  The Veteran does not have a neurological disorder that is the result of disease or injury incurred in or aggravated during active military service; any current neurological disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

13.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service; any current hypertension is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

14.  The Veteran does not have a gastrointestinal disorder that is the result of disease or injury incurred in or aggravated during active military service; any current gastrointestinal disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

15.  The criteria for a disability rating higher than 20 percent for left ulna and radius fracture are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5211, 5212 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through September 2009, December 2009, and April 2011 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the September 2009, December 2009, and April 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2009, December 2009, and April 2011 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2014).  That notwithstanding, the Board finds that all notification and development action needed to arrive at a decision as to the application to reopen has been accomplished.  Specifically, with regard to the claim to reopen, the AOJ informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by the December 2009 notice letter.  The notice letter provided the regulatory definition of "new and material" evidence.  The Veteran was also told of the evidence and information necessary to establishing the underlying claim of entitlement to service connection.  Specifically regarding VA's duty to notify, the Board finds that the December 2009 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The December 2009 notice letter also notified the Veteran that, to be considered material, evidence he supplied must pertain to the reason his claim for service connection was previously denied.  Although the December 2009 letter did not provide the Veteran specific notice of the elements of service connection that were the basis for the prior denial of his claim for service connection, see Kent v. Nicholson, 20 Vet. App. 1 (2006), the Board finds that such specific notice is not required.  In that connection, the Board notes that VA's General Counsel has recently held that the Kent requirement concerning notice of the reason for the prior denial of the claim is inconsistent with subsequent Federal Circuit case law frowning on individualized notice, as well as with the general scheme of VCAA notice.  VAOPGCPREC 6-2014, (Nov. 21, 2014).  Specifically, VA's General Counsel held that "neither the plain language of 38 U.S.C. § 5103(a)(1) nor its legislative history require that, upon receipt of a claim to reopen, VA must provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim."  Id.  The Board thus concludes that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Consequently, the Board does not find that the VCAA requires remand to the RO.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records, as well as records of his post-service treatment with VA treatment providers, have been associated with the claims file.  Further, the Board notes that the Veteran was scheduled for VA examination in April 2011, for which he failed to report.  He has not provided good cause for his failure to report.  See 38 C.F.R. § 3.655 (2014) (when entitlement to the benefit sought cannot be granted without an examination, and the claimant fails to appear without good cause, an original claim shall be rated based on the evidence of record; a claim other than an initial compensation claim shall be denied).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to these claims that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Petition to Reopen

In a September 2006 rating decision, the RO denied the Veteran's claim for service connection for a right leg disorder.  The Veteran did not perfect an appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  In August 2009, the Veteran sought to reopen the claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for a right leg disorder was the September 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for a right leg disorder in October 2005.  The RO denied the claim for service connection in September 2006 and, in so doing, found that the Veteran had not established that he experienced a chronic right leg disorder during service or that any such disorder was related to service.  This decision was not appealed and therefore became final.  The Veteran now asserts that he has a right leg disorder that is related to service or, in the alternative, to his service-connected left radius and ulna fracture or to the medications used to treat that disability.  As a result, the Veteran contends that service connection for a right leg disorder is warranted.

Evidence of record in 2006 included the Veteran's service treatment records and records of post-service VA medical treatment.  Review of his service treatment records reflects that the Veteran was seen in April 1975 for a possible pulled muscle in the right knee; he was again seen in October 1976 for complaints of pain in his legs, which was again diagnosed as a "pulled muscle."  At the Veteran's June 1977 separation medical examination, no abnormalities of the musculoskeletal system or lower extremities were noted.  Similarly, the Veteran was found to have no abnormalities of the lower extremities or musculoskeletal system at a November 1988 examination conducted pursuant to the Veteran's Reserve service; at a medical history report at conducted at that time, the Veteran made no complaints of any right leg problems.  Post-service VA treatment records reflect that the Veteran was seen in October 2005 for complaints of pain and "throbbing" in his right lower extremity and reported at a February 2006 follow-up visit that he was using a wheelchair due to instability in the right knee.  He underwent CT scan of the right lower extremity in November 2005, which revealed degenerative changes of the right knee.  He also underwent MRI study of the extremity in March 2006; at that time, he was found to have a medial meniscus tear as well as joint effusion and a bone bruise.  No etiological opinion was provided at any time. 

Evidence added to the record since the RO's September 2006 denial includes records of treatment the Veteran has received from VA treatment providers since that date, as well as statements from the Veteran concerning his claimed right leg disorder.  Records of the Veteran's ongoing VA treatment reflect similar complaints of right leg pain and right knee instability.  However, no etiological opinion has been provided.  The Veteran and his representative have also submitted multiple statements concerning the Veteran's belief that his right leg disorder is related to his time in service or, in the alternative, to his service-connected left ulna and radius fracture or to the medications he has been prescribed to treat that disability.  However, there is no medical opinion or other evidence of record addressing the presence of an etiological link between the Veteran's right leg complaints and service or his service-connected left arm disability.  

Regarding the Veteran's petition to reopen his previously denied claim for service connection for a right leg disorder, after a review of the evidence mentioned above, the Board finds that new and material evidence relating to this claim has not been received, and the claim may not be reopened.  The evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the service connection claim.  Essentially, the new evidence does not suggest in a manner not previously shown that the Veteran has a right leg disorder that is traceable to service.

As noted above, the evidence previously of record indicated that the Veteran had complained on two discrete occasions during service of pain in his right lower extremity, which was diagnosed both times as a "pulled muscle."  However, his separation medical examination did not establish that the Veteran experienced any problems with his right leg at the time he separated from active duty.  Further, evidence received since the September 2006 denial includes only the Veteran's contention that he experiences a right leg disorder that is related to service, or to his service-connected left arm disability.  However, this information does not tend to prove the Veteran's claim in a manner different from what was already shown in September 2006.  In that connection, the Board acknowledges that the Veteran's claim was initially denied because the disorder had not been etiologically linked directly to service.  The Veteran has contended that he believes his right leg disorder is related to service, but he made that contention prior to the previous September 2006 denial of his claim.  The fact remains that no evidence of record tends to show that the Veteran has a right leg disorder that is related to service, and he has submitted no new evidence to contradict such a finding.  Consequently, the Board finds that the new evidence differs from what was previously of record, but substantively shows the same thing.  In other words, with respect to what is required to show a relationship to military service, it is cumulative of what was previously known. 

The Board has also considered the assertions of the Veteran and his representative that were made in support of his claim on a secondary basis.  Although the Board acknowledges that the Veteran's contentions concerning the claimed etiology of his right leg disorder are presumed credible, there is no basis for concluding that his assertions as to an etiological relationship between his claimed right leg disorder and his service-connected left ulna and radius fracture are competent, as he has not established that he is a medical professional competent to render such diagnoses or etiological opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1990).  As such, these statements do not amount to new and material evidence.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  

The Board thus concludes that the evidence received since the September 2006 rating decision concerning the Veteran's petition to reopen the previously denied claim for a right leg disorder is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the evidence added to the record since the prior denial does not provide any new evidence indicating that the Veteran currently suffers from a right leg disorder that is related to his service.  Thus, none of the evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection.

Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for service connection for a right leg disorder has not been received; hence, the requirements to reopen the claim for service connection for a right leg disorder have not been met, and the appeal must be denied.  (As new and material evidence to reopen this finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)

B.  Claims for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has a left leg disorder, a gastrointestinal disorder, hypertension, erectile dysfunction, a bilateral knee disorder, diabetes mellitus, a kidney disorder, headaches, an eye disorder, a heart disorder, a neurological disorder, and a prostate disorder that he believes began while he was on active duty or are otherwise etiologically linked to his time in service.  In the alternative, the Veteran contends that these disorders developed secondary to medications he has been prescribed to treat his service-connected left ulna and radius fracture, and to weight gain he believes developed secondary to those medications.  Service treatment records reflect that the Veteran was seen for complaints of left knee pain in November 1974 and bilateral leg pain in October 1976, at which time he was diagnosed as having a "pulled muscle."  He was treated in October 1976 for gastrointestinal complaints, which was diagnosed as "functional bowel" at that time.  At a December 1976 report of medical examination, the Veteran was noted to have "mild epigastric distress" that was found not to amount to a disability.  No other abnormalities were noted at that time, or at the Veteran's June 1977 separation report of medical examination.  Further, at a November 1988 report of medical examination conducted during the Veteran's Reserve service, he was found to have no abnormalities aside from a resolved corneal abrasion.  At a contemporaneous report of medical history, the Veteran responded "No" when asked if he experienced eye trouble, high or low blood pressure, heart trouble, leg cramps, kidney problems, knee problems, neuritis, gastrointestinal problems, epilepsy or "fits," or symptoms indicative of diabetes mellitus.  

Post-service treatment records reflect that the Veteran has been seen on multiple occasions since service for complaints of hypertension, erectile dysfunction, headaches, diabetes mellitus, neurological difficulties such as seizures and "jerking," and problems with his left leg, eyes, knees, heart, kidneys, prostate, and gastrointestinal system.  He was seen for complaints of "body jerks" in March 2006 and "seizures" in August 2007.  The Veteran was diagnosed with prostatitis in May 2010.  Optometric treatment in January 2010 resulted in diagnoses of cataracts and dry eye; the Veteran was additionally diagnosed with blepharitis in November 2010 pursuant to a complaint of blurry vision and headaches.  He has also been treated for urge incontinence and urinary retention and carries diagnoses of diabetes mellitus and hypertension.  A diagnosis list dated in February 2010 also reflects diagnoses of erectile dysfunction, GERD, knee pain, and "lower urinary tract symptoms."  His knee complaints were diagnosed in March 2012 as degenerative changes of the knees bilaterally with joint effusion, and he has also been diagnosed with diabetic neuropathy.  

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for left leg disorder, a gastrointestinal disorder, hypertension, erectile dysfunction, a bilateral knee disorder, diabetes mellitus, a kidney disorder, headaches, an eye disorder, a heart disorder, a neurological disorder, and a prostate disorder on a direct basis.  In so finding, the Board acknowledges that the Veteran's treatment records confirm current diagnoses of erectile dysfunction, hypertension, diabetes mellitus, prostatitis, urinary incontinence and retention, degenerative changes of the bilateral knees, cataracts, blepharitis, headaches, diabetic neuropathy, and GERD but concludes that there is no competent medical evidence relating any of those disorders to service.  The Board notes that no complaints or findings of any chronic left leg disorder, gastrointestinal disorder, hypertension, erectile dysfunction, bilateral knee disorder, diabetes mellitus, kidney disorder, headaches, eye disorder, heart disorder, neurological disorder, or prostate disorder were noted at the time of the Veteran's separation medical examination in June 1977, or at a later medical examination conducted during the Veteran's Reserve service in November 1988.  When examined for separation from service and again during Reserve service, the Veteran's eyes, heart and vascular system, abdomen and viscera, endocrine and neurological systems, musculoskeletal system, genitourinary system, and lower extremities bilaterally were all found to be normal, and no high blood pressure was recorded.  Also compelling is the November 1988 Reserve medical examination, at which time the Veteran was again found to have no abnormalities, and the report of medical history, at which the Veteran specifically denied experiencing eye trouble, high or low blood pressure, heart trouble, leg cramps, kidney problems, knee problems, neuritis, gastrointestinal problems, epilepsy or "fits," or symptoms indicative of diabetes mellitus.  This evidence leads the Board to conclude that the Veteran's symptoms have not existed continuously since service.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between service and the Veteran's current erectile dysfunction, hypertension, diabetes mellitus, prostatitis, urinary incontinence and retention, degenerative changes of the bilateral knees, cataracts, blepharitis, headaches, diabetic neuropathy, and GERD.  In that connection, the Board notes that the Veteran's treatment providers, although acknowledging the Veteran's report of in-service symptoms, have not established any etiological link between his time in service and any left leg disorder, gastrointestinal disorder, hypertension, erectile dysfunction, bilateral knee disorder, diabetes mellitus, kidney disorder, headaches, eye disorder, heart disorder, neurological disorder, or prostate disorder.  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and any current left leg disorder, gastrointestinal disorder, hypertension, erectile dysfunction, bilateral knee disorder, diabetes mellitus, kidney disorder, headaches, eye disorder, heart disorder, neurological disorder, or prostate disorder.

The Board has similarly considered the Veteran's contentions that his claimed disorders developed secondary to, or was aggravated by, his service-connected left ulna and radius fracture, including the medications he has been prescribed to treat that disability, which he alleges led to weight gain.  The question of whether a disability such as erectile dysfunction, hypertension, diabetes mellitus, prostatitis, urinary incontinence and retention, degenerative changes of the bilateral knees, cataracts, blepharitis, headaches, diabetic neuropathy, or GERD is related to another disability such as left ulna and radius fracture, or to the medications he has taken to treat that disability-as is the Veteran's contention here-are medical questions requiring expertise.  Thus, as a layperson, the Veteran has no competence to give a medical opinion on a complex question of etiology such as whether his left ulna and radius fracture, or the medications he has taken for that disability, either caused or worsened his current erectile dysfunction, hypertension, diabetes mellitus, prostatitis, urinary incontinence and retention, degenerative changes of the bilateral knees, cataracts, blepharitis, headaches, diabetic neuropathy, and GERD.  Thus, although the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of his claimed conditions.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claims for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In that connection, and specifically to answer the complex medical questions posed in this case, VA sought further medical opinion evidence in this case.  In that regard, the Court has emphasized that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the duty to assist has been frustrated by the Veteran's failure to report for a VA examination needed to produce evidence essential to his claims for service connection.  If the Veteran believes he is entitled to service connection for a left leg disorder, gastrointestinal disorder, hypertension, erectile dysfunction, bilateral knee disorder, diabetes mellitus, kidney disorder, headaches, eye disorder, heart disorder, neurological disorder, and prostate disorder, he must at least fulfill his minimal obligation of reporting for a VA medical examination when it is scheduled.  As already noted, when entitlement to an original compensation claim cannot be established without a VA examination and a claimant, without good cause, fails to report for such an examination, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655.  As discussed above, there is simply no evidence of record to support a finding that his claimed left leg disorder, gastrointestinal disorder, hypertension, erectile dysfunction, bilateral knee disorder, diabetes mellitus, kidney disorder, headaches, eye disorder, heart disorder, neurological disorder, or prostate disorder is traceable to his active military service, or to service-connected disability.  As the Veteran has failed to report to a VA examination without showing good cause, and without any medical evidence to support his claims of nexus, the Board has no alternative but to deny the Veteran's claims for service connection.  See Kowalski, 19 Vet. App. at 176 (holding that appellant's refusal to undergo a VA examination was addressed appropriately by 38 C.F.R. § 3.655(b)).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a left leg disorder, a gastrointestinal disorder, hypertension, erectile dysfunction, a bilateral knee disorder, diabetes mellitus, a kidney disorder, headaches, an eye disorder, a heart disorder, a neurological disorder, and a prostate disorder.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Claim for Increase

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

The Veteran has been assigned a 20 percent disability rating for left ulna and radius fracture.  Under Diagnostic Code 5211, which provides for ratings based on impairment of the ulna, nonunion of the ulna in the lower half is rated 20 percent; nonunion of the ulna in the upper half, with false movement, without loss of bone substance or deformity is rated 30 percent for the major side and 20 percent for the minor side; nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch or more) and marked deformity is rated 40 percent for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a.  Similarly, Diagnostic Code 5212 provides for ratings based on impairment of the radius.  Under Diagnostic Code 5212, nonunion of the radius in the upper half is rated 20 percent disabling for the major side and 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity is rated 30 percent disabling for the major side and 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch or more) and marked deformity is rated 40 percent disabling for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a.

Here, the medical evidence of record reflects that the Veteran has been seen on multiple occasions for complaints of pain in his left upper extremity, which he fractured while in service.  However, none of the evidence of record establishes that he currently experiences nonunion of the ulna with false movement, or nonunion of the radius in the lower half with false movement or marked deformity.  Thus, based on the evidence of record, a higher rating is not warranted for the Veteran's left ulna and radius fracture under either Diagnostic Code 5211 or Diagnostic Code 5212.  

The Board notes that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause, fails to report for such examination or re-examination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 (2014), as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Otherwise, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

As discussed above, there is no medical evidence associated with the Veteran's claims file to support an increased rating for his left ulna and radius fracture.  Thus, a VA examination could have provided information and evidence needed to establish the Veteran's entitlement to a benefit, which the Board is otherwise unable to establish.  Here, however, the Veteran failed to report for a scheduled April 2011 VA examination; his explanation as to why he failed to appear was merely a statement that he "didn't need appointments" for examination because he was "going to get upgraded anyway."  In light of the above, the Board finds that the Veteran has failed to report to a scheduled VA examination without showing good cause for his failure to report.  The Court has emphasized that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the duty to assist has been frustrated by the Veteran's failure to report for a VA examination needed to produce evidence essential to his claim.  If the Veteran believes he is entitled to a higher rating for his left ulna and radius fracture, he must at least fulfill his minimal obligation of reporting for a VA medical examination when it is scheduled.

In sum, the evidence of record does not demonstrate that the Veteran is entitled to a rating higher than the currently assigned 20 percent for his left ulna and radius fracture under applicable rating criteria at any point during the appeal period.  

The Board has considered the Veteran's contentions with regard to his claim for a higher rating for his left ulna and radius fracture.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, the Board finds that a higher rating is not warranted under the pertinent criteria for the left ulna and radius fracture on appeal.

The above determination is based on consideration of the applicable provisions of VA' s rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected left radius and ulna fracture-without consideration of other disabilities-has rendered impractical the application of the regular schedular standards.  The Veteran has been found unemployable by the SSA not due to any left upper extremity disability but due instead to non-service-connected psychiatric disabilities.  No hospitalization for his service-connected left radius and ulna fracture has been reported at any time during the appeal period.  Furthermore, all of the objective manifestations of the disability have been considered and are contemplated by the criteria discussed above.  See Mittleider v. West, 11 Vet. App. 181 (1998).  (The provisions of 38 C.F.R. § 3.655 also mandate that the case be rated on the record when the Veteran fails to appear for examination without good cause.)  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a disability rating higher than 20 percent for left ulna and radius fracture is not warranted.  38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5211, 5212 (2014).  This is so for the entirety of the claim period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen a claim of entitlement to service connection a right leg disorder is denied.

Entitlement to service connection for a left leg disorder is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a kidney disorder is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for an eye disorder is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for a prostate disorder is denied.

Entitlement to service connection for a neurological disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a gastrointestinal disorder is denied. 

Entitlement to a disability rating higher than 20 percent for left ulna and radius fracture is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


